Citation Nr: 0840612	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for neuropathy of the 
lower extremities to include as due to exposure to Agent 
Orange. 

4. Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1969 to June 1971.  

This matter is before the Board of Veterans Appeals' (Board) 
on appeal of rating decisions in December 2005 and in July 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
been present during service; bilateral hearing loss of the 
sensorineural-type was not manifested to a compensable degree 
within one year from the date of separation from service; and 
the current bilateral hearing loss, first diagnosed after 
service beyond the one-year presumptive period of hearing 
loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  

2. Tinnitus was not affirmatively shown to be present during 
service, and tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 

3. Neuropathy of the lower extremities was not affirmatively 
shown to have been present during service; and neuropathy of 
the lower extremities, first diagnosed after service, is 
unrelated to a disease, injury, or event, including exposure 
to Agent Orange, of service origin.

4. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and the current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury 
or disease of service origin. 

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service and service connection for bilateral hearing loss 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309. 
(2008).  

2. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008). 

3. Neuropathy of the lower extremities to include as due to 
exposure to Agent Orange was not incurred in or aggravated by 
service, and service connection for neuropathy of the lower 
extremities may not be presumed based on the presumption for 
a disease associated with exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2008).

4. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension as a chronic disease 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309. 
(2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims for service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
supplemental statement of the case, addressing hearing loss, 
tinnitus, and neuropathy, dated in May 2006, and in the 
statement of the case, addressing hypertension, dated in 
October 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained VA and private 
treatment records.  The veteran was afforded VA examinations 
in conjunction with his claims of service connection for 
hearing loss and for tinnitus. VA has not conducted an 
examination in conjunction with the claims of service 
connection for neuropathy and for hypertension and further 
development in this respect is not required because there is 
no record of neuropathy or hypertension during service and no 
evidence that disabilities may be associated with service.  
Under these circumstances, a medical examination or medical 
opinion is not required for neuropathy and for hypertension 
under 38 C.F.R. §3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, and since she has been afforded a pertinent VA 
examination, the Board concludes that no further assistance 
to the veteran in developing the facts pertinent to the 
claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of a hearing loss, 
tinnitus, neuropathy of the lower extremities, or 
hypertension.  

On the separation examination, the veteran's blood pressure 
was 132/76.  The clinical evaluation of the ears and the 
lower extremities was normal as was the evaluation of the 
neurological and cardiovascular systems. 

After service, VA treatment records, dated from August to 
November 2005, disclose that the veteran complained of 
numbness and tingling and weakness in the lower extremities.  
The veteran indicated that he had experienced symptoms in his 
20s, but the frequency and severity of symptoms had gradually 
increased and that for the last five to six years he noted 
numbness and that he sometimes stumbled after standing or 
sitting in one spot and then tried to walk.  History included 
hypertension and a myocardial infarction in 1999.  After 
electrodiagnostic testing, the assessment was polyneuropathy. 

On VA audiological examination in April 2006, the diagnosis 
was sensorineural hearing loss in each ear.  On VA ear 
examination in April 2006 the veteran stated that he was a 
heavy equipment operator while serving in Vietnam and he was 
exposed to artillery.  He indicated that after service he 
worked as an electrician and was also involved in elevator 
maintenance and in repair/construction.  In addition there 
was a history of recreational hunting and shooting, but with 
ear protection.  The veteran provided a long history of 
progressive hearing loss particularly over the previous seven 
to eight years and he also gave a long history of tinnitus.  
After a review of the record, including the VA audiological 
examination, the examiner found no indication of hearing loss 
or tinnitus while on active duty and that it was less likely 
than not that the current diagnoses of bilateral 
sensorineural hearing loss and bilateral tinnitus were 
related to service.  

The examiner explained that current hearing loss as shown on 
audiology testing was compatible with the veteran's age and 
would be related to presycusis.  In the examiner's opinion it 
was less likely than not that current hearing loss and 
tinnitus were related to service.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as sensorineural 
hearing loss or hypertension becomes manifest to a degree of 
10 percent within one year from date of separation from 
service, the disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
to herbicide agents to include that which is commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116(f).



If a veteran was exposed to an herbicide agent during active 
military service, acute and subacute peripheral neuropathy 
will be presumed to have been incurred in service if manifest 
to a compensable degree within specified periods, even if 
there is no record of such disease during service.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e).

The presumptive period for acute and subacute peripheral 
neuropathy is one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e). 

The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).



Analysis

Hearing Loss 

On the basis of the service treatment records, bilateral 
hearing loss was not affirmatively shown during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Also as hearing loss was not noted or observed during service 
as evidenced by the service treatment records and as there is 
otherwise no other evidence of hearing loss during service, 
here the Board makes a distinguish between noise exposure 
during service, which the veteran is competent to describe, 
and actually experiencing hearing loss during service, which 
the veteran does not assert as evidenced in his notice of 
disagreement and in his substantive appeal.  For this reason, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection for hearing loss based on the 
initial documentation of the disability after service under 
38 C.F.R. § 3.303(d), hearing loss was first documented in 
2006 well beyond the one-year presumptive period for 
manifestation of hearing loss of the sensorineural type as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

Also, although the veteran is competent to describe symptoms 
of hearing loss, hearing loss is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of hearing loss 
therefore is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that the current 
hearing loss either had onset during service or is related to 
an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, the VA examiner 
expressed the opinion that the veteran's hearing loss was not 
due to his noise exposure in military service.  There is no 
other medical opinion of record that is probative of the 
etiology of the veteran's hearing loss. 

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim and the
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Tinnitus 

On the basis of the service treatment records, tinnitus was 
not affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).    



Although the service treatment records do not document 
tinnitus, tinnitus is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability. Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his current tinnitus and an injury, disease, 
or event of service origin.  Where, as here, the 
determinative issue involves a question of medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

On the question of medical causation, on VA examination in 
April 2006, the examiner noted the veteran's long history of 
tinnitus, but after a review of the record, including the VA 
audiological examination, the examiner found no indication of 
tinnitus while on active duty and the examiner expressed the 
opinion that it was less likely than not that the current 
diagnosis of tinnitus was related to service.  There is no 
other medical opinion of record that is probative of the 
etiology of the veteran's current tinnitus. 



As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of a medical 
causation, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Neuropathy of the Lower Extremities 

On the basis of the service treatment records, peripheral 
neuropathy of the lower extremities was not affirmatively 
shown during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 

Also, as there is no competent evidence either 
contemporaneous with or after service that peripheral 
neuropathy of the lower extremities was noted or observed 
during service, the principles of service connection 
pertaining to continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply. Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

In addition, there is no competent evidence of acute and 
subacute peripheral neuropathy of the lower extremities 
within one year of exposure to herbicides in Vietnam to 
establish service connection on a presumptive basis due to 
exposure to herbicides in Vietnam under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As for service connection based on the initial documentation 
of peripheral neuropathy of the lower extremities after 
service under 38 C.F.R. § 3.303(d), peripheral neuropathy is 
not a condition under case law where lay observation has been 
found to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be 


medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

After service, the first documentation of neuropathy of the 
lower extremities was in 2005, more than 30 years after 
service, and there is no competent evidence of an association 
or link between neuropathy of the lower extremities and an 
established injury or event in service.  And the neuropthay 
of the lower extremities is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange and there is no competent evidence that the current of 
neuropathy of the lower extremities is directly caused by 
exposure to Agent Orange. 

As for the veteran's statements, relating his current 
neuropathy of the lower extremities to service, although the 
veteran is competent to describe symptoms pertaining to his 
claimed disability, where as here, the questions involve a 
medical diagnosis, not capable of lay observation and of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation. 38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).



As the Board may consider only independent medical evidence 
to support its finding as to questions involving a medical 
diagnosis, which is not capable of lay observation, and of 
medical causation, and as the preponderance of the evidence 
is against the claim in the absence of any such evidence, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Hypertension 

On the basis of the service treatment records, hypertension 
was not affirmatively shown during service, and service 
connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

Also as hypertension was not noted or observed during service 
as evidenced by the service treatment records and as there is 
otherwise no other evidence of hypertension during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection for hypertension based on the 
initial documentation of the disability after service under 
38 C.F.R. § 3.303(d), hypertension was first documented by 
history in 2005 well beyond the one-year presumptive period 
for manifestation of hypertension as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

And hypertension is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board therefore rejects the veteran's 
statements, relating his current hypertension to service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no such evidence the preponderance 
of the evidence is against the claim of service connection, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


                                                                    
(The Order follows on the next page.) 





ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for neuropathy of the lower extremities to 
include as due to exposure to Agent Orange is denied.    

Service connection for hypertension is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


